                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       March 18, 2020
VIA ECF
Hon. Lewis J. Liman               Application for adjournment GRANTED. The Initial Pretrial Conference
United States District Judge      is reset for May 13, 2020 at 2:30 p.m.
United States District Court
500 Pearl Street
New York, New York 10007          3/18/2020

       Re:     Jabbi, et al. v. Bowes, et al., No. 20 Civ. 1561 (LJL)

Dear Judge Liman:

        This Office represents the government in this action in which plaintiffs seek an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate a Petition for
Alien Relative (Form I-130) and an Application to Register Permanent Residence or Adjust
Status (Form I-485). On behalf of the government, I write respectfully to request that the initial
conference presently scheduled for April 1, 2020 be adjourned to a date at least one week after
May 1, 2020.

        By way of background, this Office was served with a copy of the complaint on March 2,
2020. Thus the government’s response to the complaint is due May 1, 2020. See Fed. R. Civ. P.
12(a)(2). The adjournment is respectfully requested in light of this May 1 response date, which
will allow the government time to investigate the facts and circumstances of the case and
formulate its position in this litigation. The government thus respectfully submits that the
requested adjournment is in the interests of judicial efficiency and conservation of resources.
This is the government’s first request to adjourn the initial conference. Plaintiffs’ counsel
consents to this request.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:    s/ Simon Nakajima
                                                       SIMON NAKAJIMA
                                                       Special Assistant United States Attorney
                                                       Telephone: (212) 637-2770
                                                       Facsimile: (212) 637-2786
                                                       E-mail: simon.nakajima@usdoj.gov

cc: Counsel of record (via ECF)
